Swayze, J. (concurring).
I find myself unable to concur
in the reasoning of the opinion. My vote to reverse rests on the ground that the parties have stipulated that the amount claimed by the defendant is due and owing to him from the plaintiff. This is legally possible, notwithstanding the plaintiff’s infancy, and must, therefore, be accepted as a fact. It is conclusive of the controversy.
For affirmance — None.
For reversal — The Chancellor, Swayze, Trenchard, Bergen, Minturn, Black, White, Heppenheimer, Williams, Taylor, Gardner, JJ. 11.